Citation Nr: 1605057	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-33 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for depression, claimed as secondary to service-connected disability.  

2.  Entitlement to service connection for insomnia, claimed as secondary to service-connected disability.

3.  Entitlement to service connection for anxiety, claimed as secondary to service-connected disability.

4.  Entitlement to an increased evaluation for compression fracture L-4 with deformity, currently evaluated as 30 percent disabling.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), to include on an extraschedular basis.




REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to February 1980.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the benefits sought on appeal. 

As discussed in greater detail below, the record raises the issue of entitlement to a TDIU, to include on an extraschedular basis.  Such a claim has not been developed by the RO.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

A December 2015 supplemental statement of the case (SSOC), the most recent adjudication of the claims on appeal, provides that it was based on records from the VA Medical Center (VAMC) in Portland to November 2014.  

However, an August 2015 private psychiatric examination report provides that the Veteran was currently participating in a [VA] outpatient treatment program.

In addition, the record before the Board includes a December 2014 VA telephone encounter note from the Metro East Community Based Outpatient Clinic (CBOC) relating that the Veteran was in the process of scheduling a procedure with neurosurgery.  The note also relates that the Veteran had an appointment scheduled for the following week.  VA treatment reports dated earlier in 2014 reflect that the surgery was for the Veteran's service-connected lumbar spine disability.  

Thus, it appears that there exist VA outpatient and inpatient treatment reports that have not been associated with the record before the Board.  In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The August 2015 private psychiatric examination report also provides the medical opinion that the Veteran's [service-connected] compression fracture L-4 with deformity and [service-connected] right and left lower extremity radiculopathy have caused his depressive disorder.  This evidence raises the possibility that the Veteran's depression is the result of service-connected disability.  Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2015).

Because the Veteran's claimed anxiety and insomnia are a psychiatric disability and symptom, respectively, the Board finds that the claims for these disabilities are inextricably intertwined with the depression claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

The August 2015 private psychiatric examination report also provides the opinion that the Veteran's service-connected lumbar spine disability prevented him from maintaining substantially gainful employment.  The private examination report also provides that the Veteran had a claim for SSDI [Social Security Disability Income] that was pending.  In the context of this examination report and the Veteran's claim, it is clear that the SSDI claim is based on his service-connected lumbar spine disability and/or his claimed psychiatric disabilities.  The Veteran's records with the Social Security Administration (SSA) therefore appear to be relevant to each of his claims on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The evidence that the Veteran has a claim for SSDI pending raises the issue of entitlement to a TDIU, to include on an extraschedular basis.  As noted above in the Introduction, this claim is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  The Veteran has not received proper notice as to the information necessary to substantiate his claim for a TDIU, to include on an extraschedular basis.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a letter that notifies him of the information and evidence required for a TDIU, to include on an extraschedular basis.  Specifically, the Veteran should be informed as to the information and evidence necessary to substantiate his claim for a TDIU, to include on an extraschedular basis, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence will be obtained by VA.

2.  Obtain and associate with the record all outstanding VA inpatient and outpatient treatment records, to include all treatment records dated on and after December 1, 2014.

3.  Contact SSA and request a copy of all determinations either granting, denying or confirming an SSA award, as well as all medical and employment records relied upon in making the determinations.

4.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any depression, anxiety and/or insomnia that may be present.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner. 

Following a review of the relevant medical evidence from the eFolders, the medical history (including the evidence set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner should address whether it is at least as likely as not (50 percent or more likelihood) that any depression, anxiety and/or insomnia that may be present are proximately due to, the result of, or aggravated by any service-connected disability, such as compression fracture L-4 with deformity and right and left lower extremity radiculopathy.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of depression, anxiety and/or insomnia (i.e., a baseline) before the onset of the aggravation.

5.  Then, readjudicate the Veteran's claims for service connection for depression, claimed as secondary to service-connected disability; service connection for insomnia, claimed as secondary to service-connected disability; service connection for anxiety, claimed as secondary to service-connected disability; and an increased evaluation for compression fracture L-4 with deformity, currently evaluated as 30 percent disabling.

If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

6.  Then, adjudicate the issue of entitlement to a TDIU, to include on an extraschedular basis.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and his representative.  If the benefit sought is denied, the Veteran and his representative should be provided a statement of the case and afforded an appropriate period to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




